Citation Nr: 1533769	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-42 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right great toe injury.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to April 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDING OF FACT

The Veteran's current right great toe disability, including onychomycosis, is causally related to an in-service injury.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a right great toe injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A March 2012 letter from D.V., MD, stated that the Veteran "has a long standing chronic right great toe deformity."  A March 2012 VA ambulatory care note reflects that the Veteran complained of an old injury to his right toe, and noted that he had onychomycosis in that toe.  The current disability criterion is met.  

Determining whether the Veteran suffered an injury or disability to his right great toe during his active service is made difficult by the fact that the Veteran's service records are not available and are presumed destroyed in a 1973 fire at the National Personnel Records Center.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Throughout the appeal, the Veteran has consistently described injuring his right great toe during his active service.  In a March 2011 letter, for instance, the Veteran stated that he served as an amphibious vehicle driver during his active service.  He stated that, while repairing his vehicle, a large tool box fell and smashed his right toe.  He stated that he was hospitalized with a broken toe.  He continued that, since that time, his nail has never completely grown back, and that he suffers from pain in his toe.  In many subsequent statements, the Veteran has offered similar accounts of his claimed in-service injury.

The Veteran's DD-214 reflects a military occupational specialty of amphibious vehicle driver, corroborating the Veteran's statements.  The Board finds the Veteran's statements to be credible, and he is certainly competent to describe his in-service injury, the resulting treatment, and his subsequent symptoms.  The in-service incurrence criterion is met.

The final question is whether the Veteran's current right great toe disability, which includes onychomycosis, is related to his active service.  Though no VA examination has been performed, the Board determines that none is required.  The specific injury and disability here (a right toe injury and subsequent pain and nail problems) are readily capable of lay observation, and the Board has found the Veteran's statements regarding his history to be credible.  Further, in his March 2012 letter, Dr. D.V. stated that the Veteran's toe deformity was "likely caused by a remote injury."  In light of these facts, and because the loss of the Veteran's service treatment records requires a greater duty to consider the benefit of the doubt rule, the Board resolves all reasonable doubt in the Veteran's favor and determines that his current disability is related to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for residuals of a right great toe injury is therefore warranted.  


ORDER

Service connection for residuals of a right great toe injury, to include onychomycosis, is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


